             Case 5:20-cv-01495-JP Document 6 Filed 05/08/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SHANE SPEROW,                                  :
    Plaintiff,                                 :
                                               :
        v.                                     :      CIVIL ACTION NO. 20-CV-1495
                                               :
BERKS COUNTY SHERIFF’S                         :
DEPARTMENT, et al.,                            :
         Defendants.                           :

                                              ORDER

        AND NOW, this 8th day of May, 2020, upon consideration of Shane Sperow’s Motion to

Proceed In Forma Pauperis (ECF No. 1), Prisoner Trust Fund Account Statement (ECF No. 3),

and pro se Complaint (ECF No. 2), it is ORDERED that:

        1.       Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

        2.       Shane Sperow, #MT-0805, shall pay the full filing fee of $350 in installments,

pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court directs the

Superintendent of SCI-Waymart or other appropriate official to assess an initial filing fee of 20%

of the greater of (a) the average monthly deposits to Sperow’s inmate account; or (b) the average

monthly balance in Sperow’s inmate account for the six-month period immediately preceding the

filing of this case. The Superintendent or other appropriate official shall calculate, collect, and

forward the initial payment assessed pursuant to this Order to the Court with a reference to the

docket number for this case. In each succeeding month when the amount in Sperow’s inmate

trust fund account exceeds $10.00, the Superintendent or other appropriate official shall forward

payments to the Clerk of Court equaling 20% of the preceding month’s income credited to

Sperow’s inmate account until the fees are paid. Each payment shall refer to the docket number

for this case.
           Case 5:20-cv-01495-JP Document 6 Filed 05/08/20 Page 2 of 2




      3.     The Clerk of Court is directed to SEND a copy of this Order to the

Superintendent of SCI-Waymart.

      4.     The Complaint is DEEMED filed.

      5.     Sperow’s Complaint is DISMISSED in its entirety for the reasons stated in the

Court’s accompanying Memorandum as follows:

             a. Sperow’s federal claims are DISMISSED WITH PREJUDICE as time-

                barred; and

             b. Sperow’s state claims are DISMISSED WITHOUT PREJUDICE for lack

                of subject matter jurisdiction.

      6.     The Clerk of Court shall CLOSE this case.

                                           BY THE COURT:


                                           /S/ JOHN R. PADOVA
                                           JOHN R. PADOVA, J.
